UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

ROGER DANIEL,

Plaintiff,

v. Civil Action No. 14-87 (RCL)

THE JOHNS HOPKINS UNIVERSITY, et al.,

VVVVVVVVVVVVVV

Defendants.

MEMORANDUM OPINION

In this case, plaintiff Roger Daniel (“Daniel”) brings several claims against defendant The
Johns Hopkins University (“JHU”), including racial discrimination in violation of
42 U.S.C. § 1981 (“Section 1981”), Title VII of the Civil Rights Act of 1964 (“Title VII”), and the
DC. Human Rights Act (“DCHRA”) (Counts I, II, and III), assault and battery (Count IV),
retaliation under Section 1981, Title VII, and the DCHRA (Count V), hostile work environment
under Section 1981, Title VII, and the DCHRA (Count VI), and wrongﬁil termination under
Section 1981, Title VII, and the DCHRA (Count VII). Daniel also brings claims of racial
discrimination in violation of Section 1981, Title VII and the DCHRA against defendants George
Petasis (“Petasis”) and Shanna Hines (“Hines”).

Before the Court are the defendants’ Motion for Summary Judgment, ECF No. 12, the
plaintiffs Opposition, ECF No. 14, and the defendants’ Reply, ECF No, 16. For the reasons set

forth below, the Court will GRANT the defendants’ motion.

I. BACKGROUND

In or about November 2012, Daniel, who is African-American, applied to JHU’s School of
Advanced International Studies (“SAIS”) for the position of Multimedia Production Coordinator,
Daniel Dep. in Richardson v. JHU, et. a]. at 7022-7, July 31, 2014, ECF No. 12—8; Hines Decl. ‘11
10, ECF No. 12-4. Daniel was hired for the position, and his job duties included, “among other
things, providing video and audio services for classes and special events, providing post-
production services for recordings, and supporting SAIS’s video teleconferencing and web
conferencing needs,” as well as providing “support to the IT help desk when needed and to perform
other duties as assigned.” Hines Decl. 'H 11. Daniel began working at JHU on December 11, 2012.
Letter from Shanna Hines to Roger Daniel (Dec. 3, 2012), ECF No. 12-11. When JHU employees
begin their employment, they first enter a probationary period, during which the supervisor
assesses the employee’s suitability for the position. Hines Decl. 1] 5. Defendant Hines was the
Human Resources Manager when Daniel was employed at JHU’S SAIS, and defendant Petasis was
the Chief Information Ofﬁcer. Hines Decl. 111] 2-3. When Daniel first started at SAIS, Sharon
Richardson (“Richardson”) was Daniel’s immediate supervisor. Daniel Dep. at 83:18-20, July 31,
2014. Mohammad Elahi (“Elahi”) became Daniel’s immediate supervisor after Richardson left.
Daniel Dep. at 226:16-18, July 31, 2014.

Shortly aﬁer he started his employment at SAIS, several meetings were held to address
Daniel’s complaints about work, including meetings with Petasis and Elahi regarding Daniel’s
Saturday work schedule, lack of parking space and lack of place to store his personal belongings.
Email from Roger Daniel to George Petasis (Jan. 24, 2013, 8:35 PM), ECF No. 12-12. On
Thursday, January 31, 2013, a Carey Business School employee sent Daniel a request for

assistance with a lecture on Saturday, February 2, 2013. Email from Socorro Diaz-Perry to Roger

his supervisor an assignment. Defs.’ Reply at 17. In his Opposition, plaintiff fails to argue that
JHU’s reason was pretextual, much less offer evidence. Pl. ’5 Opp’n at 1 1. Daniel has not “disputed
with any competent, admissible evidence [d]efendants’ assertion that it was inappropriate for him
to tell the client he could not help her and to essentially reassign the project to his supervisor.”
Defs. ’ Reply at 17. Therefore, Daniel’s retaliation claim is dismissed.

D. Count VI (Hostile Work Environment)

Hostile work environment claims under Section 1981, Title VII, and the DCHRA are
analyzed using the same standards. See Sparrow v. United Air Lines, Inc, 216 F.3d 1111, 1114
n.3 (DC. Cir. 2000) (“[T]he same framework is used for evaluating claims under
42 U.S.C. § 1981” and Title VII); Clemmons v. Acad. for Educ. Dev., No. 10-0911 (RC), 2014
WL 4851739, at *8 (D.D.C. Sept. 30. 2014) (applying the same standard to a hostile work
environment claim under Title VII and the DCHRA). To establish a prima facie hostile work
environment claim, Daniel must demonstrate that: “(1) he or she is a member of a protected class;
(2) he or she was subjected to unwelcome harassment; (3) the harassment occurred because of the
plaintiff’s protected status; (4) the harassment was severe to a degree which affected a term,
condition, or privilege of employment, and (5) the employer knew or should have known about
the harassment, but nonetheless failed to take steps to prevent it.” Peters v. District of Columbia,
873 F. Supp. 2d 158, 189 (D.D.C. 2012). The Supreme Court has provided speciﬁc guidance as to
the fourth element of the claim. “When the work place is permeated with discriminatory
intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the conditions of
the victim’s employment and create an abusive working environment, Title VII is violated.” Harris
v. Forklift Syn, 510 US. 17, 21 (1993) (internal citations and quotation marks omitted). “Whether

an environment is hostile or abusive can be determined only by looking at all the circumstances .

ll

. . [which] may include the frequency of the discriminatory conduct; its severity; whether it is
physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably
interferes with an employee’s work performance.” George v. Leavitt, 407 F.3d 405, 416 (DC. Cir.
2005) (internal citation and quotation marks omitted).

Plaintiff’s hostile work environment claim fails because he has not demonstrated how
defendant Petasis’s hitting or calling plaintiff “boy” was related to his protected status. Pl.’s Opp’n
at 5—10. Daniel has simply alleged that Petasis referred to him as “boy,” hit him on at least a dozen
occasions, and that JHU “knew that [d]efendant Petasis [sic] history of putting his hands on
employees but reﬁased to take it seriously.” P1.’s Opp’n at 8. As defendants point out in their reply,
“Daniel [has not] offered any evidence to raise a genuine issue that there is any causal nexus
between Petasis allegedly calling Daniel ‘boy’ and allegedly hitting Daniel and Daniel’s protected
status based on race.” Defs.’ Reply at 14. Further, Daniel fails to establish that defendant Petasis’s
hitting or calling plaintiff “boy” was sufficiently severe or pervasive to alter the conditions of his
employment and create an abusive working environment during his short 55-day tenure at JHU.
See Leavitt, 407 F.3d at 416 (upholding summary judgment in favor of defendant on a hostile work
environment claim where plaintiffs coworkers told her to “go back to where [she] came from,”
shouted at her and where her team leader “violently” kicked a box she stumbled over in plaintiff 5
ofﬁce). Thus, plaintiff’s hostile work environment claim cannot survive summary judgment.

E. Count VII (Wrongful Termination)

“[A] plaintiff may not seek relief under a theory of wrongﬁil discharge based upon a statute
that carries its own remedy for violation.” Lockhart v. Coastal Int ’1 Sea, Inc, 5 F. Supp. 3d 101,
106 (DDC. 2013). As JHU correctly pointed out, Daniel has based his wrongful termination claim

on the same statutes that he relies on in several counts of his Complaint, namely Section 1981,

12

Title VII, and the DCHRA. Defs.’ Mot. Summ. J. at 13 (citing Complaint 1] 77). Section 1981,
Title VII, and the DCHRA have their own remedial schemes. See 42 U.S.C. 2000e-5; DC. Code
§ 2-1403.16; Johnson v. Ry. Express Agency, 421 U.S. 454, 460 (1975) (“An individual who
establishes a cause of action under s 1981 is entitled to both equitable and legal relief, including
compensatory and, under certain circumstances, punitive damages”) Accordingly, Daniel’s

wrongﬁil termination claim is dismissed.

IV. CONCLUSION

For the aforementioned reasons, the Court ﬁnds that there are no genuine disputes as to
any material fact in this case. Defendants’ motion for summary judgment will be GRANTED.

A separate order consistent with this opinion shall issue this date.

IT IS so ORDERED. // g
C.  g, ( 
Signed July i0 , 2015 by Royce C. berth, nited States District Judge.

13

Daniel (Jan. 31, 2013, 2:27 PM), ECF No. 12—4. Daniel responded, stating that he was unfamiliar
with the software, and forwarded the email to his supervisor. Email from Roger Daniel to Socorro
Diaz-Perry (Jan. 31, 2013, 4:00 PM), ECF No. 12—4. The same day, Elahi contacted Petasis and
wrote that Daniel’s “handing over everything to [Elahi] is not helpful,” emphasizing that they
“need a solution for this position in the next couple of weeks.” Email from Mohammad Elahi to
George Petasis (Jan. 31, 2013, 4:25 PM), ECF No. 12-4. Daniel was terminated on February 4,
2013, 55 days after starting his employment at SAIS and well within his probationary period. Letter
from Shanna Hines to Roger Daniel (Feb. 4, 2013), ECF No. 12—13; Hines Decl. 11 17.
H. LEGAL STANDARD

Summary judgment shall be granted if “the movant shows that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). A material fact is a fact that might affect the outcome of the case. Anderson v. Liberty Lobby,
Inc., 477 US. 242, 248 (1986). A dispute about a material fact is “genuine” if “the evidence is
such that a reasonable jury could return a verdict for the nonmoving party.” Id. “A party seeking
summary judgment always bears the initial responsibility of informing the district court of the
basis for its motion, and identifying those portions of ‘the pleadings, depositions, answers to
interrogatories, and admissions on ﬁle, together with the afﬁdavits, if any,’ which it believes
demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.
317, 323 (1986) (quoting Fed. R. Civ. P. 56(c)).

In making a summary judgment determination, the court must believe the evidence of the
non—moving party and draw all justiﬁable inferences in its favor. Anderson, 477 US. at 255.
However, “the mere existence of a scintilla of evidence in support of the non-moving party” is

insufﬁcient to create a genuine dispute of material fact. Id. at 252. Instead, evidence must exist on

which the jury could reasonably ﬁnd for the non—moving party. Id. Rule 56(c) “mandates the entry
of summary judgment, aﬁer adequate time for discovery and upon motion, against a party who
fails to make a showing sufﬁcient to establish the existence of an element essential to that party’s
case, and on which that party will bear the burden of proof at trial.” Celotex Corp., 477 US. at
322.

III. ANALYSIS

A. Counts I, II and III (Racial Discrimination)

“Direct evidence of discrimination is evidence that, if believed by the fact ﬁnder, proves
the particular fact in question without any need for inference. . . . [Such evidence] includes any
statement or written document showing a discriminatory motive on its face.” Lemmons v.
Georgetown Univ. Hosp, 431 F. Supp, 2d 76, 86 (D.D.C. 2006) (internal citation and quotation
marks omitted). “[D]irect evidence does not include stray remarks in the workplace, particularly
those made by nondecision—makers or statements made by decision makers unrelated to the
decisional process itself.” Kalekiristos v. C TF Hotel Mgmt. Corp, 958 F. Supp. 641, 665 (D.D.C.
1997); see also Valel v. Alliance of Auto. Mfrs, 627 F.3d 1245, 1247 (DC. Cir. 2011) (holding
that “[t]he record contains no direct evidence of discrimination — for example, a statement that
itself shows racial or gender bias in the decision 4 that would generally entitle a plaintiff to a jury
trial) (emphasis added); Robinson v. Red Coats, Inc, 31 F. Supp. 3d 201, 216 (D.D.C. 2014)
(holding that plaintiff presented direct evidence of discriminatory intent where manager told
plaintiff that “maybe [she is] too old to work” on the night she was ﬁred).

Defendants claim that plaintiff failed to demonstrate any direct evidence of discrimination.
Defs.’ Mot. Summ. J. at 16. Plaintiff responds by alleging that defendant Petasis called him “boy”

and “hit [him] at least a dozen times.” P1.’s Opp’n at 5—6; Daniel Aff. W 5-7, 22, Feb. 17, 2014,

ECF No. 14—28. The Supreme Court has held that “[a]lthough it is true the [word ‘boy’] will not
always be evidence of racial animus, it does not follow that the term, standing alone, is always
benign The speaker’s meaning may depend on various factors including context, inﬂection, tone
of voice, local custom, and historical usage.” Ash v. Tyson Foods, 546 US. 454, 456 (2006). In
the present case, plaintiff has not demonstrated that any of the additional factors listed above were
present. Speciﬁcally, plaintiff failed to demonstrate any evidence that the term was connected to
plaintiffs race. More importantly, plaintiff failed to connect the alleged direct evidence of
discrimination to the defendant’s decision to ﬁre the plaintiff, or to any other adverse action by the
defendant. As a result, plaintiff failed to demonstrate any discriminatory motive.

Without direct proof of discrimination, the plaintiff may also prove discrimination
indirectly by “establishing a prima facie case under the burden-shitting framework established in
McDonnell Douglas.” Kalekiristos, 958 F. Supp. at 665. Under this framework, the plaintiff must
“establish[] a prima facie case of discrimination by a preponderance of the evidence.” Harris v.
Wackenhut Servs., 648 F. Supp. 2d 53, 66 (D.D.C. 2009). Speciﬁcally, plaintiff must show that he
“(1) [is a] member [] [of] a protected group; (2) [is] qualiﬁ[ed] for the job in question; (3) [was
subjected to] an adverse employment action; and (4) [the existence of] circumstances that support
an inference of discrimination.” Id. at 66-67. Once the plaintiff establishes a prima facie case, the
burden shifts and “‘the defendant employer [must] produce evidence’ that the adverse employment
action occurred ‘for a legitimate, nondiscriminatory reason.” Id. at 67 (quoting Jackson v.
Gonzales, 496 F.3d 703, 707 (DC. Cir. 2007)). However, “[o]nce “the employer offers a non-
discriminatory justiﬁcation for its actions, the McDonnell Douglas framework falls away[.]”’ Id.

(quoting Vickers v. Powell, 493 F.3d 186, 195 (DC. Cir. 2007)). The court must then “question

whether the plaintiff can show that the employer’s proffered reason was merely ‘pretextual,’ and
designed to ‘shield [] [its true] discriminatory motives[.]’” Id. (quoting Jackson, 496 F.3d at 707).

The defendants have offered a legitimate, non-discriminatory reason for ﬁring Daniel. “An
employee’s insubordination and his failure to perform his duties are legitimate, nondiscriminatory
reasons for adverse employment actions.” Drewrey v. Clinton, 763 F. Supp. 2d 54, 63 (D.D.C.
2011). JHU has demonstrated that Daniel was an “insubordinate and uncooperative employee.”
Defs.’ Reply at 16. On January 31, 2013, Daniel informed a customer that he could not help her
and asked her to contact his own supervisor, Elahi. Email from Roger Daniel to Socorro Diaz-
Perry (Jan. 31, 2013, 04:00 PM). Daniel essentially handed his own assignment to his boss. Daniel
was discharged four days later, with JHU claiming that he “was not a good fit.” Letter from Shanna
Hines to Roger Daniel (Feb, 4, 2013). JHU also asserts that Elahi was concerned with Daniel’s job
performance and that another employee had done one of Daniel’s assignments for him. Hines Decl.
11 15. JHU ﬁthher claims that during one of Daniel’s meetings with Hines, he told her that he “often
told Mr. Elahi he was busy so that he would not have to help the other MPCs.” Hines Decl. 1] 19.
Daniel denies this allegation by stating that “[t]his meeting occurred the day after [p]laintiff
complained to [d]efendant Hines regarding discrimination and harassment by [d]efendant Petasis.”
Pl.’s Statement of Facts 1] 20, ECF No. 14-2.

The plaintiff may demonstrate pretext by “offering evidence of more favorable treatment
of similarly situated persons who are not members of the protected class or that the employer is
lying about the proffered justification.” Royall v. Nat ’l Ass’n of Letter Carriers, AFL-CIO, 548
F.3d 137, 144 (DC. Cir. 2008). In order to show that another employee is similarly situated,
“[p]laintiff must demonstrate that all of the relevant aspects of their employment situation are

nearly identical.” Child's-Pierce v. Util. Workers Union of Am., 383 F. Supp. 2d 60, 70 (D.D.C.

2005) (quotation marks omitted) (quoting Neuren v. Adduci, 43 F.3d 1507, 1514 (DC. Cir. 1995)).
The plaintiff attempts to demonstrate that “defendant Petasis did not physically assault or demean
with the use of the term ‘boy’ his Caucasian subordinates.” Pl.’s Opp’n at 7. Plaintiff fails,
however, to establish that his Caucasian co-worker Rhoddy Mcknown, or any other employees,
were similarly situated employees for the purpose of this test. Speciﬁcally, Daniel fails to
demonstrate how the relevant aspects oftheir employment were nearly identical to his.

Finally, plaintiff fails to establish the liability of individual defendants Petasis and Hines.
Plaintiff admits that he is not suing defendant Petasis or defendant Hines under Title VII, since
they are individuals. Pl.’s Opp’n at 5. In their motion, defendants also argue that plaintiff cannot
establish Section 1981 and DCHRA claims against defendants Petasis and Hines. Defs.’ Mot.
Summ. J. at 20. Defendants correctly point out that Daniel’s claims against Petasis under Section
1981 and the DCHRA fail since these claims failed against JHU. See Gaujacq v. EDF, Inc, 601
F.3d 565 (DC. Cir. 2010). Daniel’s Section 1981 claim against defendant Hines fails as well
because Hines was not an individual with supervisory authority. See Tnaib v. Document T echs.,
LLC, 450 F. Supp. 2d 87, 92 (D.D.C.) (holding that while “Section 1981 does not create a grounds
for a cognizable claim against a co-worker, . . . individuals with supervisory authority . . . may be
held liable under [Section] 1981”). Aside from stating that defendant Hines was the “Human
Resources manager” for defendant and that she wrote in an email to defendant Petasis that she “got
approval to move ahead with terminating [plaintiff],” the defendant has not proferred any evidence
that Hines had supervisory authority over him. Under the DCHRA, however, it is “an unlawful
discriminatory practice for any person to aid, abet, invite, compel, or coerce the doing of any of
the acts forbidden under the provisions of [the DCHRA] or to attempt to do so.” DC. Code § 2—

1402.62 (emphasis added). Daniel’s claim against Hines under the DCHRA fails, since he failed

to establish that JHU engaged in unlawful discrimination against him. See Gaujacq v. EDF, Inc.,
601 F.3d 565, 576 (DC. Cir. 2010) (holding that supervisor did not aid and abet unlawful
discrimination since the employer did not discriminate against plaintiff).
B. Count IV (Assault and Battery)

In the District of Columbia, the limitations period for assault and battery is one year. DC.
Code Ann. § 12-301(4). Although Daniel states that he “did not keep a log of when the more than
dozen incidents occurred,” he does allege that he remembers that defendant Petasis hit him on
December 11, 2012 and December 18, 2012, Pl.’s Answer to Interrog. No. 4, ECF No. 12—5. Since
Daniel ﬁled his complaint on January 22, 2014, these events occurred more than a year before the
complaint was ﬁled.

Daniel attempts to cure the deﬁciency in his Opposition by alleging that Petasis met with
Daniel on January 24, 2013, that “[Petasis] assaulted him nearly every time they discussed
something work related,” and that on January 24, 2013, at the end of their last meeting to discuss
job—related issues, Petasis hit him. Pl.’s Opp’n at 13. There is, however, no evidence of this
occurrence in the record. The exhibits Daniel cites in support of this statement (Ex. 12 at
JHU_DanielOOOl34, ECF No. 14-15; Ex. 20, ECF No. 14-23; and Ex. 32 at JHU_Danie1000226-
27, ECF No. 14-35) fail to establish this fact. Exhibit 12 does not mention any dates of the meetings
between Daniel and Petasis. Email from Roger Daniel to Linda Daley-Atila (Jan. 26, 2013, 1:36
PM), ECF No. 14-15. Exhibit 20 demonstrates that on January 23, 2012 Daniel met with Elahi.
Email from Mohammad Elahi to Roger Daniel (Jan. 24, 2013 9:22 PM), ECF No. 14-23. Exhibit
32 establishes that Daniel had conversations with Petasis prior to January 24, 2013. Email from
Roger Daniel to George Petasis (Jan. 24, 2013 8:35 PM), ECF No. 14-35. In addition, Daniel

proffers a new afﬁdavit with his Opposition in which he states that “[o]n January 24, 2013, after a

meeting with Defendant Petasis he struck me again.” Daniel Aff. 11 25, Feb. 17, 2014. However,
as JHU correctly pointed out, this testimony should be disregarded under the sham affidavit
doctrine. Defs.’ Reply at 5. The “sham afﬁdavit rule” “precludes a party from creating an issue of
material fact by contradicting prior sworn testimony unless the shifting party can offer persuasive
reasons for believing the supposed correction is more accurate than the prior testimony.” Galvin
v. Eli Lilly and Ca, 488 F.3d 1026, 1030 (DC. Cir. 2007) (internal citation and quotation marks
omitted). Prior to this afﬁdavit, Daniel has repeatedly stated that he did not remember the dates on
which Petasis hit him (aside from December 11, 2012 and December 18, 2012) and had never
stated or proffered evidence that he met with Petasis on January 24, 2013, much less that Petasis
hit him on that date. Daniel also failed to provide any explanation regarding the correction.
Therefore, Daniel’s new testimony is disregarded and his assault and battery claims are dismissed.
C. Count V (Retaliation)

Retaliation claims are evaluated using the same burden-shifting framework as claims of
discrimination. Holcomb v. Powell, 433 F .3d 889, 901 (DC. Cir. 2006). “To establish a prima
facie case of retaliation, the plaintiff must present evidence that (1) she engaged in activity
protected by Title VII; (2) the employer took adverse employment action against her; and (3) the
adverse action was causally related to the exercise of her rights.” Id. The DC. Circuit has held that
“close temporal relationship may alone establish the required causal connection.” Singletary v.
District of Columbia, 35 F .3d 519, 525 (DC. Cir. 2003) (citing Cones v. Shalala, 199 F.3d 512,
521 (DC. Cir. 2000)). If the plaintiff meets the burden of establishing a prima facie case, “the
employer must articulate a legitimate nonretaliatory reason for its action,” and “ﬁnally, the plaintiff
has the ultimate burden of establishing that the reason asserted by the employer is pretext for

retaliation.” Holcomb, 433 F.3d at 901.

Plaintiff alleges that defendant terminated plaintiff shortly after he both formally and
informally complained about discrimination by Petasis. Pl’s Opp’n at 10. Plaintiff alleges that he
ﬁrst complained on or around December 11, 2012. Email from Sharon Richardson to Thomas
Rosenborg (Feb. 15, 2013, 10:45 AM), ECF No. 14-31. Further, Daniel complained verbally to
defendant Hines on January 24, 2013. Email from Roger Daniel to Shanna Hines (Jan. 25, 2013,
8:32 AM), ECF No. 14-18. Finally, on January 26, 2013 Daniel made a formal complaint with
JHU’s Office of Institutional Equity. Email from Roger Daniel to Linda Daley-Atila (Jan. 26,
2013, 1:36 PM), ECF No. 14-15. On January 30, 2013 Linda Daley-Atila, Administrative
Coordinator at the JHU Ofﬁce of Institutional Equity, scheduled for Daniel to meet with a
representative of the Ofﬁce of Institutional Equity on February 6, 2012. Email from Linda Daley-
Atila to Roger Daniel (Jan. 30, 2013, 8:55 AM), ECF No. 14-15. Plaintiff was ﬁred on February
4, 2013, before the meeting took place. Letter from Shanna Hines to Roger Daniel (Feb. 4, 2013).
Even if plaintiff is able to establish a prima facie case due to the temporal proximity of his
statutorily-protected activity and the adverse employment action, plaintiff fails to demonstrate that
JHU’s legitimate, nondiscriminatory reason for ﬁring him was pretextual. Temporal proximity
alone fails to defeat the presumption that a proffered explanation is genuine. See Woodruﬂ v.
Peters, 482 F.3d 521, 530 (DC. Cir. 2007) (“If temporal proximity sufﬁced to rebut a legitimate
proffer, then protected activities would effectively grant employees a period of immunity, during
which no act, however egregious, would support summary judgment for the employer in a
subsequent retaliation claim”).

As has already been established in Part IIIA, JHU has demonstrated that Daniel was an
“insubordinate and uncooperative employee.” Defs.’ Reply at 16. Moreover, as defendants pointed

out in their reply, plaintiff was terminated on February 4, only four days aﬁer his attempt to give

10